453 F.2d 1369
Houston McELROY, Petitioner-Appellant,v.Dr. George J. BETO, Director, Texas Department ofCorrections, Respondent-Appellee.
No. 71-2997. Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Feb. 2, 1972.Rehearing Denied April 4, 1972.

Before JOHN R. BROWN, Chief Judge, and INGRAHAM, and RONEY, Circuit Judges.
PER CURIAM:

Affirmed.1 See Local Rule 21.2


*
 Rule 18, 5 Cir., Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I


1
 In his habeas petition filed below, the appellant contended that he was convicted on the basis of insufficient evidence, and that his privately-retained counsel rendered ineffective representation


2
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966